This Free Writing Prospectus supersedes the Free Writing Prospectus dated June 28, 2007 relating to the offered certificates. Free Writing Prospectus July 20, 2007 Citicorp Mortgage Securities Inc., the Depositor, has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates (file no 333-130333). Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the Depositor and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the Depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-248-3580. Citicorp Mortgage Securities, Inc. (Depositor) CitiMortgage, Inc. (Sponsor) Citicorp Mortgage Securities Trust, Series 2007-6(Issuing Entity) Senior and Subordinated REMIC Pass-Through Certificates The certificates are backed by pools of residential first-mortgage loans. The certificates represent obligations of the Issuing Entity only, and do not represent obligations of or interests in the Depositor, the Sponsor, or any of their affiliates. Principal and interest on the certificates will be distributed monthly, beginning August 27, 2007. The Underwriters have committed to purchase all of the offered certificates (other than the ratio-stripped IO class certificates) from the Depositor. The purchase price for the certificates purchased by an Underwriter will be set by the Underwriter or negotiated by the purchaser and the Underwriter at the time of sale. The Sponsor does not intend to list any of the certificates on a national securities exchange or the Nasdaq Stock Market. You should read “General risk factors” beginning on page 14 and “Series risk factors” beginning on page 6 before you purchase any certificates. Citi Banc of America Securities LLC (Underwriter) The certificates are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency. 1 How to read this free writing prospectus This free writing prospectus consists of a supplement followed by a core prospectus. The core prospectus gives general background information that applies to all series of certificates. The supplement gives some specific information about this series of certificates. The supplement does not describe the characteristics of any particular class of certificates; the characteristics of individual class A certificates will be determined by Citigroup Global Markets Inc. You should note that some features described in the core prospectus may not apply to this series of certificates. You should carefully read both the core prospectus and the supplement before investing. In deciding whether to purchase certificates, you should rely on the information in this free writing prospectus, together with specific information on the certificates provided to you by the Underwriters. Contents SUPPLEMENT 3 Summary 3 Series risk factors 6 The mortgage loans 7 Allocations and distributions 7 Static pool information 9 Legal proceedings 10 Third-party originators 10 Servicers 10 Possible special servicer 12 Additional ERISA considerations 12 Legal investment 13 Federal income tax consequences 13 CORE PROSPECTUS 14 Summary 14 General risk factors 14 Series structure 18 Subordination 23 Allocations 26 Distributions 30 Adjustments to class balances 35 Realized losses 36 Loss recoveries 37 Voting rights 37 Composite and component classes 37 Multiple pool series 38 Cross-collateralization 38 Clean-up call 45 Sensitivity of certificates to prepayments 45 Yield to maturity 47 CitiMortgage’s securitization programs 48 Static pool information 49 The mortgage loans 49 Insurance and other credit support 53 Mortgage documents 55 The Depositor and other affiliates of CitiMortgage 56 Mortgage loan underwriting 56 Servicing 59 The Trust 66 Book-entry and physical certificates 69 European purchasers 70 ERISA considerations 72 Legal investment considerations 73 Taxation of certificate holders 75 Taxation of the Trust 83 Legal aspects of mortgage loans 84 Use of proceeds 93 Additional information 94 INDEX 95 2 SUPPLEMENT Summary Offered certificates Three groups of senior class A certificates, and three classes — B-1, B-2 and B-3 — of subordinated certificates. It is anticipated that senior class A certificates with the following approximate aggregate principal balances will be issued on the closing date: Group I Group II Group III Combined $425 million $18 million $12 million $455 million Certificates not offered by this prospectus Three classes — B-4, B-5 and B-6 — of subordinated certificates and one or more classes of residual certificates. Transaction participants Sponsor CitiMortgage, Inc., a New York corporation Servicers CitiMortgage ABN AMRO Mortgage Group, Inc., a Delaware corporation and, as of March 1, 2007, a wholly-owned subsidiary of CitiMortgage (AAMG) Master servicer CitiMortgage Depositor Citicorp Mortgage Securities, Inc., a Delaware corporation (CMSI) CitiMortgage and CMSI are located at 1000 Technology Drive O’Fallon, Missouri 63368-2240 (636) 261-1313 www.citimortgagembs.com Issuing entity Citicorp Mortgage Securities Trust, Series 2007-6 (the Trust). The Trust’s CIK code for its SEC filings is 0001404426. Underwriter Citigroup Global Markets Inc. (Citigroup Global Markets) for the senior class A certificates, other than the ratio-stripped IO class certificates, and Banc of America Securities LLC (Banc of America Securities), for the offered subordinated class certificates. 3 Trustee U.S. Bank National Association Corporate Trust Services One Federal Street – 3rd floor Boston, Massachusetts 02110 Phone: (617) 603-6402 Fax: (617) 603-6637 Website: http://www.usbank.com/abs The Trustee, a national banking association organized under the laws of the United States, is a wholly-owned subsidiary of U.S. Bancorp, the sixth largest bank holding company in the United States with total assets at March 31, 2007 exceeding $221 billion. The Trustee has acted as trustee of mortgage-backed securities since 1987. As of March 31, 2007, the Trustee (and its affiliate, U.S. Bank Trust National Association) was acting as trustee on approximately 1,009 issuances of prime residential mortgage-backed securities, with an outstanding aggregate principal balance of approximately $592,314,100,000. Paying agent, transfer agent and certificate registrar Citibank, N.A. Agency and Trust 388 Greenwich Street New York, New York 10013 Attn: Structured Finance Group Phone: (212) 816-5685 Fax: (212) 816-5527 Website: http://www.sf.citidirect.com More on the certificates Ratings The class A offered certificates will be rated AAA or Aaa by at least two of Fitch, Moody’s or S&P, except that a super senior support class may have a lower rating. Class B-1 will be rated AA or Aa, class B-2 will be rated A, and class B-3 will be rated BBB or Baa by at least one such rating agency. Distribution days 25th day (or, if that is not a business day, the next business day) of each month, beginning August 27, 2007. Servicing fee 0.25% per annum on the scheduled principal balance of the mortgage loans, to be paid from collections of interest on the mortgage loans. 4 Master servicing fee The master servicing fee, if any, will be payable from the servicing fee paid to AAMG without reimbursement from the Trust. Distribution priorities After payment of the servicing fee to the servicers, payments on the mortgage loans will be distributed as principal and interest on the certificates first to the class A certificates, in accordance with the allocation described in “Allocations” and “Distributions” in the core prospectus and “Allocations and distributions” in the supplement. Any remainder will be distributed to the class B certificates in order of seniority. See “Subordination” in the core prospectus. Loss allocations Losses on the mortgage loans will generally be allocated to the most subordinated classes, in order of subordination. Once the principal balances of the subordinated classes have been reduced to zero, losses will generally be allocated to the senior classes (with some adjustments for any accrual classes) in proportion to their principal balances. See “Adjustments to class balances” in the core prospectus. Last distribution day Group I certificates Group II certificates Group III certificates Class A-PO certificates Class B certificates July 25, 2037 July 25, 2022 July 25, 2037 July 25, 2037 July 25, 2037 Optional redemption (clean-up call) At any time that the principal balance of the mortgage loans is less than 10% of the scheduled principal balance of the mortgage loans as of the cut-off date, CMSI may repurchase all the mortgage loans for their unpaid principal balance plus accrued interest, and other property of the Trust for its appraised value after estimated liquidation expenses, less any unrecovered advances. Certificate holders would then receive a final distribution reducing the principal balance of their certificates to zero. Some certificates may receive less than their principal balance plus accrued interest if the appraised value of the other property, less estimated liquidation expenses, is less than the unpaid principal balance of the related mortgage loan. Loss limits There are no special hazard, fraud or bankruptcy loss limits. “Mortgage related securities” under SMMEA Classes A and B-1 Record date For a distribution day, the close of business on the last business day of the calendar month preceding that distribution day. Closing date July 26, 2007 5 Conditions to closing The certificates offered by this prospectus will not be sold unless the certificates in classes B-4, B-5 and B-6 (none of which are offered by this prospectus) are sold on the closing date. Banc of America Securities LLC (the Purchaser) has agreed to purchase the class B-4, B-5 and B-6 certificates on the closing date, subject to the satisfaction of customary closing conditions. Also see “Ratings” above. Federal taxes The Trust is not expected to be subject to federal income tax. See “Taxation of the Trust” in the core prospectus. Certificates will generally be taxed as if they were newly originated debt instruments. In particular, interest, original issue discount and market discount on a certificate will be ordinary income to the holder, and distributions of principal on a certificate will be a return of capital to the extent of the holder’s basis in the certificate. See “Taxation of certificate holders” in the core prospectus. Certain classes of certificates may be issued with original issue discount or premium. Mortgage pool parameters The mortgage loans have been divided into three pools of mortgage loans. The mortgage loans in pool I are all mortgage loans that have original maturities of more than 15 years but not more than 30 years and that are not relocation loans. The mortgage loans in pool II are all mortgage loans that have original maturities of not more than 15 years. The mortgage loans in pool III are all mortgage loans that have original maturities of more than 15 years but not more than 30 years and that are relocation loans. Some of the mortgage loans in pool I are interest-only mortgage loans (described below). All mortgage loans were originated or acquired by CitiMortgage. Pool I Pool II Pool III Combined Approximate scheduled principal balance (± up to 5%) $494 million $23 million $16 million $533 million Target rate 6% 5.5% 5.5% N/A The amounts in the preceding table are based on the bid pools of mortgage loans. The principal amount of the mortgage loans in the combined bid pool is approximately 13% larger than the principal amount of the loans in the anticipated final combined pool. This allows for mortgage loans to be eliminated from a bid pool if they have document defects or are otherwise discovered not to meet the required standards for inclusion in the final pool. Series risk factors You should consider the following risk factors for this series, as well as the general risk factors for the certificates discussed in the core prospectus, before you purchase any certificates. 6 Interest-only mortgage loans The bid pools contain approximately the percentages and amounts of interest-only mortgage loans shown in the following table: Interest-only mortgage loans Percentage Amount Pool I 37.12% $183.5 million Pool II None None Pool III None None Combined 34.42% $183.5 million The interest-only mortgage loans included in the bid pools require homeowners to pay interest but not principal for the first 10 years of these loans; after 10 years, homeowners must make level payments of principal and interest for the next 20 years so as to fully amortize their loan. Risks attendant to interest-only mortgage loans are described in the core prospectus under “General risk factors — Interest-only mortgage loans.” Housing price cycle There is growing evidence that home prices in many areas of the United States have declined from a recent cyclical high, with some commentators suggesting that home prices could fall substantially in the near future. Meanwhile, defaults on residential mortgage loans have been increasing. A substantial fall in housing prices could increase defaults on the mortgage loans, and would reduce the amount that could be realized on foreclosure. The mortgage loans Representations and warranties CMSI will make representations and warranties to the Trustee as to the description, condition, title, lien priority, payment status, legality and other matters regarding the mortgage loans. If there is a material breach of a representation or warranty for a mortgage loan, CMSI must cure the breach, repurchase the loan or substitute eligible mortgage loans. See “The mortgage loans—Representations by CMSI” and “—Repurchase or substitution of mortgage loans” in the core prospectus. Selection Currently, CitiMortgage originates most fixed-rate non-conforming mortgage loans for sale rather than to be held in portfolio. CitiMortgage may sell such loans in bulk or securitize them, depending on market conditions. Mortgage loans included in this series represent all fixed-rate non-conforming prime loans recently originated by CitiMortgage or purchased from its affiliates, except that ·loans with FICO scores below 620, or with original principal balances greater than $2.5 million, are generally not included in the pool, ·a few recently originated loans are not included because of irregularities or data inconsistencies, ·a few loans originated earlier are included because their irregularities or data inconsistencies have recently been resolved, and ·some loans may be held in portfolio because of special circumstances or market conditions. Other loans in the bid pools may have been purchased from originators not affiliated with CitiMortgage, as described in “Non-affiliated originators” below in this supplement. Allocations and distributions Prepayments and other unscheduled principal For the first nine years—that is, for distribution days 1 through 108—and, under the circumstances described below, for later distribution days, the senior target-rate classes of each group will receive disproportionately large allocations of unscheduled principal payments received during the preceding month on the target-rate strip of the related pool, as follows: ·Subject to the following provisos, on each distribution day the senior target-rate classes of a group will be allocated, in the aggregate, their proportionate share (based on principal balances of the group’s senior target-rate classes and the group’s subordinated target-rate component classes), plus the following percentage of the group’s subordinated target 7 rate component classes’ proportionate share, of unscheduled principal payments: distribution day percentage 1 – 60 100% 61 – 72 70% 73 – 84 60% 85 – 96 40% 97 – 108 20% 109 and after 0% provided, that for any distribution day, ·if the ratio of the aggregate principal balance of the senior target-rate classes of all groups to the aggregate principal balance of all the target-rate classes exceeds that ratio on the cut-off date, the senior target-rate classes of each group will be allocated 100% of unscheduled principal payments on the related pool’s target-rate strip; ·if the distribution day is one on which the percentage shown in the preceding table is to be reduced—that is, the 61st, 73rd, 85th, 97th or 109th distribution day—and either the cumulative loss test or the delinquency test described below are not satisfied, then the percentage will not be reduced on that distribution day or on any subsequent distribution day until both the cumulative loss and delinquency tests are passed; and ·if the cumulative loss test is not satisfied for a distribution day, the percentage of unscheduled principal payments allocated to the senior target-rate classes of a group will be the greater of (a) the percentage for that distribution day calculated in accordance with the rules stated above, or (b) the percentage on the preceding distribution day. Example: Suppose that on the 73rd distribution day, the aggregate principal balance of the senior target-rate classes of group I is $94 million, the aggregate principal balance of the subordinated group I target-rate component classes is $6 million, and the Trust received $2 million of unscheduled principal payments on the pool I target-rate strip during the preceding month. Then the senior target-rate classes of group I will be allocated their 94% proportionate share of the $2 million (that is, $1,880,000) plus, per the table, 60% of the remaining $120,000, or $72,000, for a total of $1,952,000. If, however, the ratio of the principal balance of the senior target-rate classes of all groups to the principal balance of all the target-rate classes is greater than that ratio on the cut-off date, then the senior target-rate classes of group I will receive the entire $2 million of unscheduled principal. The cumulative loss test is satisfied for a distribution day if cumulative realized losses (for all pools) through that distribution day do not exceed the following percentages of the initial principal balance of the subordinated (composite) classes: distribution day percentage of initial principal balance of subordinated (composite) classes 61 – 72 30% 73 – 84 35% 85 – 96 40% 97 – 108 45% 109 and after 50% The delinquency test is satisfied for a distribution day if the average of the aggregate scheduled principal balance of mortgage loans delinquent 60 days or more (including mortgage loans in foreclosure and real estate owned by the Trust as a result of homeowner default) for that distribution day and the preceding five distribution days is either (1) less than 50% of the average of the principal balance of the subordinated classes for those distribution days, or (2) less than 2% of the average scheduled principal balance of all of the mortgage loans for those distribution days. Cross-collateralization This is a cross-collateralized multiple-pool series, as described in “Multiple pool series” and “Cross-collateralization” in the core prospectus. In certain circumstances, losses on mortgage loans in one pool may be absorbed by, and some payments received on mortgage loans in one pool may be distributed to, classes in unrelated groups, as described in the core prospectus. 8 Because the pool II and pool III target-rate strips have a lower interest rate than the pool I target-rate strip, if group I is undercollateralized after the subordination depletion date, interest payments from the pool II and pool III target-rate strips that remain after interest distributions to the group II and group III target-rate classes will not be sufficient to fully cover interest shortfalls on the group I target-rate classes. Super senior and super senior support classes Certain classes may be super senior classes and their respective super senior support classes. This means that after the subordination depletion date, any loss (other than a non-subordinated loss) that would otherwise reduce the principal balance of the super senior class will instead reduce the principal balance of its super senior support class or classes, until the principal balance of the super senior support classes is reduced to zero. Maintenance of subordination The degree of credit enhancement enjoyed by a class due to subordination may be measured by that class’s subordination level, which is the sum of the class percentages of all classes that are subordinated to that class. The subordinated classes are also entitled to maintain a degree of credit enhancement by subordination throughout the life of the transaction. If on a distribution day, a subordinated class has an impaired subordination level—that is, its subordination level on that day is less than its initial subordination level—then all principal originally allocated to the subordinated classes will be allocated to the most senior of the subordinated classes with an impaired subordination level and to those subordinated classes that are senior to the impaired class, in proportion to their principal balances, up to those classes’ principal balances, and any remainder will be allocated to the remaining subordinated classes, in order of seniority, up to those classes’ principal balances. Example: Suppose that on a distribution day, (a) each of classes B-1 through B-6 has a principal balance of $1,000, (b) the aggregate principal allocation to the subordinated classes is $3,120, and (c) class B-2 has an impaired subordination level. Then on that distribution day (1) the entire amount allocated to the subordinated classes will be allocated to classes B-1 and B-2, in proportion to their principal balances, up to their principal balances, and (2) the remaining $1,120 will be allocated to class B-3 until its principal balance is reduced to zero, and (3) the remaining $120 will be allocated to class B-4. Because this is a cross-collateralized multiple-pool series, impairment of subordination for subordinated classes will be determined based on composite class principal balances, not component class principal balances. In determining whether a composite class has an impaired subordination level, the principal balance of the composite class will equal the sum of the principal balances of its component classes. If a subordinated composite class has an impaired subordination level, then principal will be allocated among the subordinated composite classes as described above. The principal balance of each component class will then be adjusted so that the principal balance of the component class from each group will be in the same proportion for each subordinated composite class. Special hazard, bankruptcy and fraud loss limits There are no special hazard, bankruptcy or fraudloss limits. Static pool information Information regarding delinquencies, cumulative losses, prepayments and other features of pools of prime residential mortgage loans previously securitized by CitiMortgage (so-called static pool information) may be obtained, free of charge and without registration, by going to CitiMortgage’s website, www.citimortgage­mbs.com, clicking on “Reg AB,” selecting “CMSI” under “Shelf,” clicking the “Go” button and then the Microsoft Excel™ spreadsheet icon under “3Q07.” (Ignore the request to supply a user name and 9 password.) The second tab of the spreadsheet contains definitions of terms used in the spreadsheet column headings. If you do not have the Excel program, you can read or print this information with Excel Viewer, a free program that you can download from Microsoft’s website at www.microsoft.com. Static pool information on the website as of the close of each calendar quarter is posted on the website about the middle of the following month, that is, about the 15th of January, April, July and October. Investors are urged to access the updated information when it becomes available. Please note that static pool information about pools securitized before 2006 is not deemed to be a part of this prospectus or the registration statement for this prospectus. Legal proceedings There are no legal proceedings that would be material to investors pending against CMSI, CitiMortgage, Citibank, the Trust, or to CMSI’s knowledge, the Trustee, nor does CMSI know of any such proceeding contemplated by any governmental authorities. Third-party originators Approximately the following percentages of mortgage loans (by principal balance) in the bid pools were originated by organizations other than CitiMortgage. These organizations originated the mortgage loans under guidelines that are substantially in accordance with CitiMortgage’s guidelines for its own originations. Pool I 20.74% Pool II 8.75% Pool III 3.34% Combined 19.71% None of these organizations originated as much as 10% of the mortgage loans in any pool, except that ABN AMRO Mortgage Group, Inc. (AAMG)originated approximately 32.75% of the loans in pool I, and approximately 30.37% of the mortgage loans in the combined pool. CitiMortgage believes that AAMG’s underwriting procedures for the mortgage loans included in this series are not materially different from CitiMortgage’s own underwriting procedures for similar loans. AAMG became an affiliate of CitiMortgage as of March 1, 2007. For purposes of this prospectus, AAMG is considered a third-party originator for originations both before and after March 1, 2007. Servicers General As of the closing date, CitiMortgage and AAMG will act as servicers of the mortgage loans. AAMG will be a third-party servicer for purposes of this prospectus. CitiMortgage will act as master servicer for the mortgage loans serviced by AAMG. See “Series Structure—Property of the Trust; the cut-off date” and “Servicing—The servicer” and “—Third-party servicers” in the core prospectus. The percentage of mortgage loans (by principal balance) serviced by CitiMortgage in each pool and the combined pool is as follows: Pool I 67.25% Pool II 100% Pool III 100% Combined 69.63% and the percentage of mortgage loans serviced by AAMG in each pool and the combined pool is as follows: Pool I 32.75% Pool II 0% Pool III 0% Combined 30.37% On or about September 1, 2007, it is expected that AAMG will be merged into CitiMortgage and CitiMortgage will become the servicer for the AAMG serviced loans. AAMG AAMG is a Delaware corporation and, as of March 1, 2007, a wholly-owned subsidiary of CitiMortgage. The principal executive offices of 10 AAMG are located at 6300 Interfirst Drive, Ann Arbor, Michigan 48108. In 1999, Standard Federal Bank, FSB (a predecessor of LaSalle Bank Midwest National Association) contributed all of its operations related to 1-4 unit residential mortgage loan originations consisting primarily of first lien loans and its servicing assets to AAMG, which was formed to consolidate all of the 1-4 unit residential mortgage banking operations of Standard Federal Bank, FSB and its affiliates into one entity. Before this contribution, AAMG did not hold or service any 1-4 unit residential loans in a loan or servicing portfolio. After this contribution, AAMG began to originate, directly or indirectly, and service 1-4 unit residential mortgage loans in its loan and servicing portfolio and in 2003, AAMG began to originate, directly or indirectly, and service closed-end mortgage loans secured by junior liens on the related 1-4 unit residential mortgaged property. On October 5, 2001, Standard Federal Bank, FSB was merged with Michigan National Bank and the combined entity was initially named Standard Federal Bank National Association, which name was subsequently changed to LaSalle Bank Midwest National Association. At that time the 1-4 unit residential mortgage loan assets of Michigan National Bank were consolidated with the assets of Standard Federal Bank. However, the servicing of these assets remained with an unaffiliated servicer who had contracted to service the loans for Michigan National Bank prior to the merger. Since 1999, AAMG has serviced mortgage loans secured by first liens on the related 1-4 unit residential mortgaged property, and since 2003 it has serviced closed-end mortgage loans secured by junior liens on the related 1-4 unit residential mortgaged properties. The servicing is performed both on a securitized basis for Fannie Mae, Freddie Mac, and Ginnie Mae pool investors and other investors, and also on a whole loan basis for Fannie Mae, Freddie Mac and other investors, including AAMG and its affiliates. The majority of first mortgage loans serviced by AAMG are written on Fannie Mae/Freddie Mac uniform instruments or on forms approved for use by HUD or VA. However, some of the first mortgage loans serviced are written on documents drafted by the originators, including affiliates, of the mortgage loans. Junior mortgage loans are written on instruments drafted or otherwise adopted for use by AAMG. All such first and junior mortgage loans are serviced in accordance with Fannie Mae, Freddie Mac, Ginnie Mae, FHA, or VA requirements, as applicable, unless mortgage documents and investor guidelines require different servicing procedures in the related servicing agreement. The following table describes the size, composition and growth of the mortgage loan types within AAMG’s residential mortgage loan servicing portfolio over the past three years. The amounts are based on original principal balances. December 31, 2004 December 31, 2005 December 31, 2006 Loan Type Number Total dollar amount of loan portfolio Number Total dollar amount of loan portfolio Number Total dollar amount of loan portfolio Alt-A Fixed 0 $0 1,288 $375,188,785 9,103 $2,440,972,192 Fixed Jumbo 27,804 13,139,678,679 30,073 14,325,260,549 30,738 14,645,459,814 Total 27,804 13,139,678,679 31,361 14,700,449,334 39,841 17,086,432,006 AAMG will provide each mortgagor with either coupon books or periodic transaction statements for the purpose of making timely payments as required by the mortgage loan documents. These billing practices are suspended for mortgagors who elect to make mortgage payments each month via an automated payment method.In any event, if payments are not made when due in accordance with the mortgage instruments, late charges are assessed on the next business day following expiration of any grace period 11 allowed in the mortgage documents for making payments. Notices of late charge assessments are mailed to each mortgagor on the same business day that late charges are assessed. Also, for mortgagors who have experienced payment problems in the past, a collection letter is generally sent prior to the expiration of any grace period. Contact by phone is then attempted with such mortgagors. If mortgagors’ payments are more than 30 days past due, AAMG utilizes a collection campaign of letters and attempted phone call contacts designed to ascertain the causes for the delinquency, impress on mortgagors the seriousness of the matter and inform the mortgagors of the loss mitigation options that may be available to the mortgagors. It is AAMG’s practice to monitor bankruptcy proceedings and respond as required under applicable law. AAMG may, in some cases, assign foreclosures and bankruptcy matters to outside counsel. AAMG in its capacity as servicer will service the related mortgage loans, including administering delinquencies, losses, bankruptcies and recoveries, in accordance with the related servicing agreement. AAMG is not aware of any material changes in its servicing policies and procedures that would have a material impact on the performance of the mortgage loans nor does AAMG believe its financial condition would materially affect its ability to service the mortgage loans. During the past three (3) calendar years and through the current date, AAMG has made all advances that it was required to make under any servicing agreement to which it was a party as a servicer or subservicer. Within the past three (3) years, AAMG as servicer has not been terminated for cause as servicer in a residential mortgage loan securitization, either due to a servicing default or to application of a servicing performance test or trigger. Possible special servicer CitiMortgage has entered into a special servicing agreement with Credit-Based Asset Servicing and Securitization LLC (“C-BASS”) and Litton Loan Servicing LP (“Litton”). Under the agreement, if C-BASS holds 100% of the outstanding certificates of the then most subordinated class of certificates, C-BASS may designate Litton as the servicer of any mortgage loans that are more than 90 days delinquent and of any mortgaged property owned by the Trust. The special servicing agreement has been filed as exhibit 4.2 to the registration statement. Additional ERISA considerations The Department of Labor has granted the Underwriter for the offered senior classes (other than the ratio-stripped IO classes), Citigroup Global Markets, an administrative exemption, Prohibited Transaction Exemption PTE 89-89, and has granted the Underwriter of the offered subordinated classes, Banc of America Securities, an administrative exemption, Prohibited Transaction Exemption PTE 93-31, from some of ERISA’s prohibited transaction rules and some of the excise taxes imposed by the Internal Revenue Code for the initial purchase, the holding and the subsequent resale by ERISA plans of certificates in pass-through trusts that meet the conditions and requirements of the Underwriters’ exemptions. The Underwriters’ exemptions should apply to the acquisition, holding, and resale of the offered certificates by an ERISA plan, provided that specified conditions are met, including ·the acquisition of offered certificates by an ERISA plan is on terms that are at least as favorable to the ERISA plan as they would be in an arm’s-length transaction with an unrelated party, ·at the time the ERISA plan acquired the offered certificates, S&P, Fitch, Moody’s or DBRS rated the certificates in one of the four highest generic rating categories, ·the sum of all payments made to the Underwriters in connection with the distribution of the offered certificates represents 12 not more than reasonable compensation for underwriting those certificates, and ·the sum of all payments made to and retained by the servicer represents not more than reasonable compensation for the services provided to the Trust by the servicer and for reimbursement of the servicer’s reasonable expenses in providing those services. The Underwriters’ exemptions do not apply to the acquisition and holding of offered certificates by ERISA plans sponsored by CMSI, the Underwriters, the Trustee or any of their affiliates. Moreover, the exemption provides relief from certain self-dealing/conflict of interest prohibited transactions only if, among other requirements ·an ERISA plan’s investment in each class of offered certificates does not exceed 25% of the outstanding amount of that class at the time it acquired that position, and ·immediately after it acquired that position, no more than 25% of the assets of an ERISA plan with respect to which the person who has discretionary authority or renders advice are invested in certificates representing an interest in a trust containing assets sold or serviced by the same person. A governmental plan as defined in section 3(32) of ERISA is not subject to ERISA or Internal Revenue Code section 4975. However, a governmental plan may be subject to similar federal, state or local laws. A fiduciary of a governmental plan should make its own determination as to the need for and the availability of any exemptive relief under such similar laws. Legal investment The class A and B-1 certificates will be “mortgage related securities” for purposes of the Secondary Mortgage Market Enhancement Act of 1984, (SMMEA), so long as they are rated in one of the two highest rating categories by at least one nationally recognized statistical rating organization. The class B-2 and B-3 certificates will not be “mortgage related securities” under SMMEA. Federal income tax consequences The assets of the Trust will consist of mortgage loans. For federal income tax purposes, an election will be made to treat the Trust as one or more REMICs. Each class of the offered certificates will be designated as a regular interest in a REMIC. Offered certificates will be treated as debt instruments for US federal income tax purposes. It is anticipated that interest only, principal only and accrual classes will, and other classes may, be issued with original issue discount (OID). The offered certificates will be treated as ·“loans secured by an interest in real property which is residential real property” and “regular interests in a REMIC” for domestic building and loan associations, and ·“real estate assets” for real estate investment trusts. The offered certificates will be treated as “qualified mortgages” for another REMIC. 13 CORE PROSPECTUS Summary On the closing date, the Sponsor, CitiMortgage, Inc., will set up a common law Trust under New York law as the Issuing Entity. The name of the Trust/Issuing Entity is stated on the cover page of this prospectus, and the
